J-S28035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

DESTRY ARYN CAVADA

                     Appellant               No. 1934 MDA 2014


      Appeal from the Judgment of Sentence September 24, 2014
            In the Court of Common Pleas of Union County
         Criminal Division at No(s): CP-60-CR-0000101-2014


                                 *****

COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

DESTRY ARYN CAVADA

                     Appellant               No. 1935 MDA 2014


      Appeal from the Judgment of Sentence September 24, 2014
            In the Court of Common Pleas of Union County
         Criminal Division at No(s): CP-60-CR-0000102-2014


                                 *****

COMMONWEALTH OF PENNSYLVANIA             IN THE SUPERIOR COURT OF
                                               PENNSYLVANIA
                     Appellee

                v.

DESTRY ARYN CAVADA

                     Appellant               No. 1936 MDA 2014
J-S28035-15




           Appeal from the Judgment of Sentence September 4, 2014
                 In the Court of Common Pleas of Union County
              Criminal Division at No(s): CP-60-CR-0000108-2014


BEFORE: BOWES, J., ALLEN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED JULY 10, 2015

        Destry Aryn Cavada appeals from his judgment of sentence of 1 to 10

years’ incarceration imposed by the Court of Common Pleas of Union County.

Cavada entered an open guilty plea to three separate counts of retail theft. 1

The court sentenced him to two consecutive terms of imprisonment of 6

months to 5 years on two counts. The court also sentenced Cavada on the

remaining count to an additional concurrent term of imprisonment of 6

months to 5 years. On appeal, Cavada claims the court erred in sentencing

him to a consecutive term on one of the retail theft convictions.         Upon

review, we affirm Cavada’s judgment of sentence.

        The trial court set forth the factual and procedural history of these

cases as follows:

        On April 29, 2014, the Commonwealth filed three separate
        [Informations] against [Cavada], one to each of the above
        captioned cases. Each information was a one count Information
        charging [Cavada] with the crime of retail theft, a misdemeanor
        in the first degree. On July 16, 2014, [Cavada] entered guilty
        pleas to the one count [Informations]. The Plea Agreement as
        indicated on the colloquy indicated that the Commonwealth did
        not object to concurrent sentences but that the aggregate
        sentences should be consecutive to any other sentences
____________________________________________


1
    18 Pa.C.S. § 3929(a)(1).



                                           -2-
J-S28035-15


       [Cavada] has been serving at the time.         There was no
       agreement that the sentences be concurrent or consecutive
       however. At the guilty plea hearing, the Court confirmed that
       [Cavada] understood his plea agreement . . . The aggregate
       sentence to which [Cavada] was sentenced was twelve months
       to ten years with a Recidivism Risk Reduction Incentive (RRRI)
       sentence of nine months.        Two of the sentences were
       consecutive to each other and one was concurrent to the other
       sentences.

Trial Court Opinion, 1/2/15, at 1-2.

       Cavada filed a timely post-sentence motion requesting the trial court

modify the sentence and make all the sentences concurrent with each other.

The trial court denied the petition. Specifically, the court indicated that the

sentences were consistent with the plea agreement, that they were in the

standard-range of the Sentencing Guidelines and that Cavada was not

amenable to county supervision in that his county parole on other crimes

had previously been revoked on five different occasions. Id. at 2.

       As indicated in Cavada’s Pre-Sentence Investigation report (PSI), he

has had an almost uninterrupted period of criminal behavior for over nine

years.    Cavada’s offenses indicated substance abuse issues, crimes of

dishonesty, and felonies.2        Additionally, Cavada’s PSI shows a pattern of

disregard of conditions of court orders and conditions of parole and

probation supervision. See Pre-Sentence Investigation Report, at 3-7.


____________________________________________


2
  Felonies include criminal trespass, burglary, manufacturing with intent to
deliver a controlled substance (two counts), criminal use of a facility, and
robbery.



                                           -3-
J-S28035-15



      Cavada’s allegation that his sentence was excessive due to it being

consecutive is a challenge to the discretionary aspect of his sentence, which

is not appealable as of right.       Rather, an appellant challenging the

sentencing court’s discretion must invoke the Court’s jurisdiction by

satisfying a four-part test.   Commonwealth v. Prisk, 13 A.3d 526 (Pa.

Super. 2011).

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Id. at 532, citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006).

      Judicial review of the discretionary aspects of a sentence is granted

only upon a showing that there is a substantial question that the sentence

was inappropriate and contrary to the fundamental norms underlying the

Sentencing Code.     Commonwealth v. Tuladziecki, 522 A.2d 17 (Pa.

1987). A substantial question exists “only when the appellant advances a

colorable argument that the sentencing judge’s actions were either: (1)

inconsistent with a specific provision in the Sentencing Code; or (2) contrary

to   the   fundamental   norms   which   underlie   the   sentencing   process.”

Commonwealth v. Brown, 741 A.2d 726, 735 (Pa. Super. 1999) (en

banc). This argument addresses the discretionary aspects of sentence. See

                                    -4-
J-S28035-15


Commonwealth v. McKiel, 629 A.2d 1012 (Pa. Super. 1993) (stating that

sentence is manifestly excessive challenges sentencing court's discretion).

      Cavada does not contend that his sentence exceeds the statutory

limits. It is the fact that his sentence is to run consecutively to the others

imposed for non-violent theft offenses that, in Cavada’s view, makes the

sentence excessive. Cavada asserts that the sentences imposed result only

in a delay of much needed treatment, and that such treatment would likely

had been accelerated had he received totally concurrent county sentences.

See Appellant’s brief at 13.

      It is well established that a sentencing court’s failure to consider

mitigating factors raises a substantial question.       See Commonwealth v.

Felmlee, 828 A.2d 1105, 1107 (Pa. Super. 2003). However, a sentencing

court generally has discretion to impose multiple sentences concurrently or

consecutively, and a challenge to the exercise of that discretion does not

ordinarily raise a substantial question. Commonwealth v. Pass, 314 A.2d

442, 446-47 (Pa. Super. 2006).

      We are mindful, however, that “the key to resolving the preliminary

substantial   question   inquiry   is   whether   the    decision   to   sentence

consecutively raises the aggregate sentence to, what appears upon its face

to be, an excessive level in light of the criminal conduct at issue in the case.”

Commonwealth v. Mastromarino, 2 A.3d 581, 587 (Pa. Super. 2010). An

appellant making an excessiveness claim raises a substantial question when


                                        -5-
J-S28035-15


he “sufficiently articulates the manner in which the sentence violates either a

specific provision of the sentencing scheme set forth in the Sentencing Code

or   particular   fundamental    norm    underlying   the   sentencing    process.”

Commonwealth v. Mouzon, 812 A.2d 617, 627 (Pa. 2002).                         Applying

Mouzon, this Court has held that an excessive sentence claim, in

conjunction with an assertion that the court failed to consider mitigating

factors, raises a substantial question. Commonwealth v. Perry, 883 A.2d

599, 602 (Pa. Super. 2005). Because we interpret Cavada’s arguments as

raising substantial questions under both Felmlee and Mastromarino, we

grant Cavada’s petition for allowance of appeal and consider the merits of

his claim.

      Our standard of review in this context is as follows:

          Sentencing is a matter vested in the sound discretion of
          the sentencing judge, and a sentence will not be disturbed
          on appeal absent a manifest abuse of discretion. In this
          context, an abuse of discretion is not shown merely by an
          error in judgment. Rather, the appellant must establish,
          by reference to the record, that the sentencing court
          ignored or misapplied the law, exercised its judgment for
          reasons of partiality, prejudice, bias or ill will, or arrived at
          a manifestly unreasonable decision Commonwealth v.
          Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Additionally, our review of the discretionary aspects of a
      sentence is confined by the statutory mandates of 42 Pa.C.S.
      §§9781(c) and (d). Subsection 9781(c) provides:

      The appellate court shall vacate the sentence and remand the
      case to the sentencing court with instructions if it finds:

          (1) The sentencing court purported to sentence within the
          sentencing guidelines erroneously;



                                        -6-
J-S28035-15


         (2) The sentencing court sentenced within the sentencing
         guidelines but the case involves circumstances where the
         application   of  the    guidelines   would  be   clearly
         unreasonable; or

         (3) The sentencing court sentenced outside the sentencing
         guidelines and the sentence is unreasonable. In all other
         cases the appellate court shall affirm the sentence imposed
         by the sentencing court.

      42 Pa.C.S. § 9781 (c).

      In reviewing the record, we consider:

         (1) The nature and circumstances of the offense and the
         history and characteristics of the defendant.

         (2) The opportunity of the sentencing court to observe the
         defendant, including any presentence investigation.

         (3) The findings upon which the sentence was based.

         (4) The guidelines promulgated by the commission.

      42 Pa.C.S. § 9781(d).

Commonwealth v. Raven, 97 A.3d 1253-55 (Pa. Super. 2014).

      Instantly,   Cavada’s    sentence   falls   within   the   strictures   of   our

sentencing guidelines. He, therefore, must demonstrate that the application

of those guidelines would be clearly unreasonable. 42 Pa.C.S. § 9781(c)(2).

Cavada submits that the sentencing court did not weigh the nature and

circumstances of his crimes, or his mitigating history and characteristics. To

this end, Cavada argues that the sentencing court disregarded his need for

drug treatment therapy, as well as the non-violent nature of his crimes.

      Here, Cavada has failed to articulate why imposing a consecutive

sentence for his offenses is unduly harsh beyond his own preference for drug

treatment and insistence that because his offenses were non-violent, he

                                      -7-
J-S28035-15


should have received a concurrent sentence. We see no reason why Cavada

should be afforded a “volume discount” for his crimes by having all

sentences run concurrently. Commonwealth v. Anderson, 650 A.2d 20,

22 (Pa. 1994) (raising concern that defendants not be given “volume

discounts” for multiple criminal acts that arose out of one larger criminal

transaction).

      Despite Cavada’s assertions to the contrary, the sentencing court was

unquestionably aware of his background and rehabilitative needs. The court

stated:


      I agree with you, Mr. Cavada, you need help; but it’s help
      beyond which Union County can provide to you. You have
      demonstrated you are not amenable to county supervision by
      multiple revocations and continuing a pattern of criminal
      behavior since 2005. Hopefully, with the state programming,
      you can get the assistance you need. [Although] he hasn’t been
      convicted of the delivery of drugs or the robbery, given that
      those are pending, and his prior record of corruption of minors,
      criminal trespass, burglary, alcohol offenses, and drug offenses,
      this is something that’s more appropriate for a state programing.

Sentencing Hearing, 11/19/14, at 5-7.

      Based upon all of this evidence, the court imposed a consecutive

standard-range sentence for one of the offenses.       The gist of Cavada’s

argument is not that the court failed to consider the pertinent sentencing

factors, but rather that the court weighed those factors in a manner

inconsistent with his wishes.    Accordingly, we conclude that the record

supports the sentencing court’s reasoning and we find no abuse of

discretion. The sentence imposed for each of Cavada’s offenses was within

                                    -8-
J-S28035-15


the standard range of the sentencing guidelines, and the record reflects that

the court carefully considered all the evidence presented at the sentencing

hearing. As such, we discern no abuse of discretion, nor can we conclude

that the sentencing court arrived at a manifestly unreasonable decision.

See Shugars, 895 A.2d at 1275.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/10/2015




                                    -9-